Order, Supreme Court, Bronx County (Barry Salman, J.), entered January 23, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Since there was no evidence that defendant had actual or constructive notice of the condition that caused plaintiff’s fall or that defendant created the condition, summary judgment dismissing the complaint was properly granted (see, Moss v JNK Capital, 211 AD2d 769, affd 85 NY2d 1005). Indeed, plaintiffs failed to offer any admissible evidence as to how the slippery substance that allegedly caused her to fall got onto the floor or how long it was there prior to her fall (see, Aronoff v United Fedn. of Teachers, 232 AD2d 311). Plaintiffs’ expert’s affidavit is purely conclusory and fails to sufficiently raise a factual issue. Plaintiffs’ recitals of statements made by an unidentified employee of defendant are hearsay and not competent evidence to defeat the motion since it does not appear that the statements were made within the scope of the employee’s authority (see, Loschiavo v Port Auth., 58 NY2d 1040). Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.